Bell, Chief Judge.
This is a post-judgment garnishment proceeding to which the 1976 post-judgment garnishment statute applies. (Ga. L. 1976, pp. 1608-1629 (Code § 46-101 et seq.)). The Supreme Court in City Finance Co. v. Winston, 238 Ga. 10, held that the 1976 post-judgment garnishment statute was unconstitutional. We must therefore hold the garnishment proceeding on appeal void and of no effect. Rose, Silverman & Hunt v. Ben O’Callaghan Co., 134 Ga. App. 648, 649 (215 SE2d 515). The judgment for the defendant is affirmed.

Judgment affirmed.


Clark and Stolz, JJ., concur.